DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 5-8 and 12-14 are allowed.
    
Claim 5 includes limitations directed towards 5. The ball launching machine of claim 4, wherein the feed tube comprises a heating element. which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 8 includes limitations directed towards 8. The ball launching machine of claim 4, wherein the feed tube further comprises a solenoid provided to the open bottom end to prevent balls from prematurely exiting through the bottom end. which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 12 includes limitations directed towards 12. The ball launching machine of claim 11, wherein the controller is configured to determine that one of the balls has been metered by monitoring a load value of the drive motor. which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 13 includes limitations directed towards 13. The ball launching machine of claim 11, wherein the controller is configured to determine that one of the balls has been metered when a current being monitored for the drive motor drops to a trough following a rise to a peak value by a pre-set magnitude value.  which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      
Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian (US 10898781 B2). 
      
Regarding claim 1, Qian teaches 1. A ball launching machine, comprising: a base unit comprising an enclosure; a pair of counter-rotating flywheels disposed within the enclosure; and a meter wheel disposed within the enclosure, the meter wheel located adjacent to an inlet to the pair of counter-rotating flywheels such that the meter wheel can selectively pass the balls to the pair of counter-rotating flywheels via rotation of the meter wheel.   See Fig. 7 and items 410 and 420.
      
Regarding claim 2, Qian teaches 2. The ball launching machine of claim 1, wherein a rotational axis of the meter wheel is oriented perpendicular to a rotational axis of the pair of counter-rotating flywheels.   See Fig. 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
      
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 10898781 B2) in view of JP '390 (JP H08503390 A).
      
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 10898781 B2) in view of Paulson (US 20090095273 A1).
      
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 10898781 B2) in view of Bewley (US 20020155907 A1).
      
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 10898781 B2) in view of Leal (US 20120325193 A1).
      
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 10898781 B2) in view of Sanders (US 5897445 A).
      
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 10898781 B2) in view of Hart (US 20160193520 A1).
      
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leal (US 20120325193 A1) in view of Qian (US 10898781 B2).
      
Regarding claim 3, JP '390 teaches 3. The ball launching machine of claim 1, wherein the meter wheel comprises a textured circumferential outer surface.   See "Ball Damage Prevention".
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Qian with JP '390 to hold the ball firmly and stably (See "Ball Damage Prevention").
      
Regarding claim 4, Paulson teaches 4. The ball launching machine of claim 1, further comprising a feed tube coupled to the base unit, wherein the feed tube comprises an elongated tubular body with an open top end covered by a removable cap and an open bottom end configured to be securely inserted into a top opening defined in the enclosure.   See Fig. 1.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Qian with Paulson to provide a detachable ball feeder tube that is configured to pick up and store balls before they are launched by the machine (See [0002+]).
      
Regarding claim 9, Bewley teaches 9. The ball launching machine of claim 1, further comprising a plurality of adjustable front feet provided to the enclosure that extend vertically downwards from a bottom surface of the enclosure.   See Fig. 1.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Qian with Bewley to provide a collapsible tripod as a support structure for the ball launching machine (See [0019+]).
      
Regarding claim 10, Bewley teaches 10. The automatic ball launcher of claim 1, further comprising a vertically extending stand or tripod secured to the enclosure so that the base unit is maintained in an elevated position.   See Fig. 1.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Qian with Bewley to provide a collapsible tripod as a support structure for the ball launching machine (See [0019+]).
      
Regarding claim 11, Leal teaches 11. The ball launching machine of claim 1, further comprising a drive motor coupled to the meter wheel and a controller electrically coupled to the drive motor, wherein the controller is configured to selectively actuate the drive motor to turn the meter wheel.   See [0023+].
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Qian with Leal as combining prior art elements according to known methods to yield predictable results is an indication of obviousness (See the Supreme Court's Rationale (A)).  As shown in Leal such as [0018+], it is known to utilize a motor to turn a meter wheel such as item 42 which could easily be used to turn a meter wheel of Qian.
      
Regarding claim 15, Sanders teaches 15. The ball launching machine of claim 1, further comprising a multi-directional and motorized head coupled to the base unit, the multi-directional and motorized head comprising an elevation motor configured to automatically adjust an elevation of the base unit and an azimuth motor configured to adjust an azimuth orientation of the base unit.   See 8:64+; Fig. 2; Item 28.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Qian with Sanders as the use of known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness (See the Supreme Court's Rationale (C) above).
      
Regarding claim 16, Hart teaches 16. The ball launching machine of claim 1, further comprising a wireless remote control for the ball launching machine, the wireless remote control comprising a first visual display indicating a speed setting for launching of the balls and a second visual display indicating a time interval for launching the balls.   See Fig. 3-4 and 6-10.  The multiple displays may easily be used as claimed.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Qian with Hart to provide a means for controlling the machine (See [0070+]).
      
Regarding claim 19, Leal teaches 19. A ball feed control system for an automatic ball launching device, the system comprising: a drive motor; and a meter wheel coupled to the drive motor, the meter wheel located adjacent to an inlet to a pair of counter-rotating flywheels such that the meter wheel can selectively pass the balls to the pair of counter-rotating flywheels via rotation of the meter wheel, See [0023+].
Qian does teach wherein a rotational axis of the meter wheel is oriented perpendicular to a rotational axis of the pair of counter-rotating flywheels.   See Fig. 7.   
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leal with Qian to provide a means to push the ball to the ball launch wheels (See 11:52+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711